DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 is confusing in that it is unclear whether “a second subset of inlets”, as recited in line 6 of claim 4, is meant to be different from the “second subset of inlets” previously set forth in claim 3 from which claim 4 depends.
Claim 18 recites the limitation "the first subset of inlets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uddenberg et al. (US-2,702,038).
 	The patent to Uddenberg et al. shows a suction gripper comprising a body structure (1,4) with a vacuum line (9) attached at the top portion thereof, a flexible sealing lip (6), an internal structure (7) that forms a downwardly directed concave chamber for engaging an object (11), and an array of inlets through the flat top surface of internal structure (7) and along the arcuate sidewall of the structure (7) as best depicted in Figure 1.

Claim(s) 1, 2, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US-2020/0048014).
 	The Nakayama et al. publication shows an end effector comprising a body structure (12,14), a vacuum line opening (30), a suction cup system (16) including a flexible sealing lip (40), an internal structure (18) that defines a concave inner chamber at its lower, downwardly-facing end (see paragraph [0030] of specification), and an array of inlets (46, 48) disposed on the center of the concave surface and the downwardly curved wall.  Regarding claims 6 and 8, the embodiment shown in Figures 5-7 includes transitional air channels (84) for directing air outwardly toward the peripheral sealing lip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11-15, and 17-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US-2020/0048014) in view of Porras et al. (US-7,000,964).
 	The Porras et al. patent shows an end effector substantially similar to the Nakayama et al. device, but the Porras et al. end effector includes multiple suction grippers for handling multiple components.  Also, the concave chamber formed below the apertured plate (34) within the bellows has a height that appears to be greater than the average width of the chamber opening at least when in the relaxed position (see left side of Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a series the Nakayama et al. suction grippers on a common robotic arm, as taught by Porras et al., so that multiple articles could be handled simultaneously thereby increasing production.  It also would have been obvious to form the height of the Nakayama et al. internal concave chamber larger than the average chamber opening, as taught by Porras et al., in order to achieve a better grip on certain sized bags.  

Claim(s) 10-15 and 17-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US-2020/0048014) in view of Ramler et al. (US-5,344,202).
 	The Nakayama et al. end effector, as presented above in section 6, fails to show a rigid shroud enclosing its bellows as called for in claim 10 of the instant application.
	However, the Ramler et al. patent shows an embodiment (see Fig. 12) comprising a rigid shroud (153) enclosing the bellows portion of its gripper.  Further, the Ramler et al. patent shows it old and well known to provide more than one suction gripper on a single end effector assembly (see Figs. 1 and 2) for handling a relatively large article (9).
 	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a rigid shroud around the Nakayama et al. bellows, similar to that shown in Figure 12 of the Ramler et al. patent, in order to better stabilize a large object during conveyance.  Further, it would have been obvious to provide at least one additional suction gripper on the Nakayama et al. end effector, as taught by Ramler et al., for achieving a better grip on large objects.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0090], line 1, it appears that reference number “162” should be changed to –161--.  
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellis et al. (US-2012/0319416) and Scaglia (US-4,917,427) show vacuum end effectors designed for handling bags of material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/13/2022